Citation Nr: 0702558	
Decision Date: 01/29/07    Archive Date: 02/06/07	

DOCKET NO.  05-21 361A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a previously denied claim of entitlement to service 
connection for peripheral neuropathy of the left lower 
extremity. 

2.  Whether new and material evidence has been received to 
reopen a previously denied claim of entitlement to service 
connection for peripheral neuropathy of the right lower 
extremity.


REPRESENTATION

Appellant represented by:	The American Legion





WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel


INTRODUCTION

The veteran had active service from May 1966 to May 1970.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2004 rating decision of the 
VARO in Columbia, South Carolina, in which the RO determined 
that because new and material evidence had not been 
submitted, the veteran's previously denied service connection 
claims for peripheral neuropathy of each lower extremity 
would not be reopened.  The veteran perfected a timely appeal 
from the denial action and requested a videoconference 
hearing.  A videoconference hearing was held before the 
undersigned in July 2006 and a transcript of the proceedings 
is of record.  


FINDINGS OF FACT

1.  By rating decision dated in November 2001, the RO denied 
service connection for peripheral neuropathy of the right 
lower extremity.  A timely appeal did not ensue.

2.  By rating decision dated in November 2001, the RO denied 
entitlement to service connection for peripheral neuropathy 
of the left lower extremity.  A timely appeal did not ensue.  

3.  The reopened claim for service connection for peripheral 
neuropathy of each lower extremity was received in December 
2003.  

4.  Evidence received since the November 2001 rating decision 
is not cumulative or redundant of the evidence of record at 
the time of the 2001 decision and raises a reasonable 
possibility of substantiating the claim with regard to each 
issue.  

5.  Peripheral neuropathy of the right lower extremity is 
reasonably related to the veteran's service-connected 
diabetes mellitus.  

6.  Peripheral neuropathy of left lower extremity is 
reasonably attributable to the service-connected diabetes 
mellitus.


CONCLUSIONS OF LAW

1.  The November 2001 rating decision that denied entitlement 
to service connection for peripheral neuropathy of the right 
lower extremity is final.  38 U.S.C.A. § 7105(c) (West 2002).  

2.  The November 2001 rating decision that denied entitlement 
to service connection for peripheral neuropathy of the left 
lower extremity is final.  38 U.S.C.A. § 7105(c) (West 2002).  

3.  Evidence received since the November 2001 denial of 
entitlement to service connection for peripheral neuropathy 
of the right lower extremity is new and material, and the 
claim is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 
38 C.F.R. § 3.156(a) (2006).  

4.  Evidence received since the November 2001 rating decision 
denying service connection for peripheral neuropathy of the 
left lower extremity is new and material, and the claim is 
reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 
38 C.F.R. §§ 3.156(a), 20.1103 (2006).  

5.  Affording the veteran the benefit of the doubt, the 
criteria for service connection for peripheral neuropathy of 
the right lower extremity secondary to service-connected 
diabetes mellitus are met.  38 U.S.C.A. §§ 1110, 5103, 5107 
(West 2002 and Supp. 2005); 38 C.F.R. §§ 3.102, 3.303, 3.310 
(2006).  

6.  Affording the veteran the benefit of the doubt, the 
criteria for service connection for peripheral neuropathy of 
the left lower extremity secondary to service-connected 
diabetes mellitus are met.  38 U.S.C.A. §§ 1110, 5103, 5107 
(West 2002 and Supp. 2005); 38 C.F.R. §§ 3.102, 3.303, 3.310 
(2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The Board has given due consideration to the provisions of 
the VCAA.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a) (2006).  

In view of the favorable outcome of this claim, compliance 
with the VCAA need not be discussed in detail herein.  The 
Board notes that the veteran had the opportunity to provide 
testimony on his behalf before the undersigned acting 
Veterans Law Judge at a video conference hearing in July 
2006.  A transcript of the proceedings has been reviewed and 
is of record.  Private medical records and VA medical records 
have been obtained and associated with the claims folder.  
Additionally, the records were reviewed by a VA physician in 
June 2005 and he  provided an opinion as to the etiology of 
the peripheral neuropathy of each lower extremity.

New and Material Evidence

In November 2001, the RO denied service connection for 
peripheral neuropathy of each lower extremity, finding that a 
review of the medical records by a VA neurologist led to a 
conclusion that the veteran's peripheral neuropathy was more 
significantly related to cirrhosis and alcoholic liver 
disease than to what was described as the veteran's mild 
diabetes mellitus.  The veteran was given notice of the 
rating decision by communication dated that same month.  He 
did not appeal the denial of benefits.  Accordingly, the RO 
decision with regard to peripheral neuropathy of each lower 
extremity became final.  38 U.S.C.A. § 7105; 
38 C.F.R. § 20.1103.  

Applicable law provides that a claim that is the subject of a 
prior final decision may nevertheless be reopened if new and 
material evidence is presented or secured.  
38 U.S.C.A. § 5108 (West 2002).  New and material evidence is 
defined by regulation, see 38 C.F.R. § 3.156, which VA 
amended in 2001.  See 66 Fed. Reg. 45,620-45,632 (August 29, 
2001).  The amended version of 38 C.F.R. § 3.156(a) is only 
applicable to claims filed on or after August 29, 2001.  In 
this case, the veteran submitted his request to reopen the 
previously denied service connection claim for peripheral 
neuropathy involving each lower extremity in December 2003.  
Therefore, the amended version of 38 C.F.R. § 3.156(a) is 
applicable.  

In this regard, new and material evidence is defined as 
follows:  

New evidence means existing evidence not 
previously submitted to agency decision 
makers.  Material evidence means existing 
evidence that, by itself or when 
considered with previous evidence of 
record, relates to an unestablished fact 
necessary to substantiate the claim.  New 
and material evidence can be neither 
cumulative nor redundant of the evidence 
of record at the time of the last prior 
final denial of the claim sought to be 
reopened, and must raise a reasonable 
possibility of substantiating the claim.  
38 C.F.R. § 3.156(a) (2006).  See also 
Hodge v. West, 155 3d. 1356 (Fed. Cir. 
1998).  

  

The credibility of new evidence is to be presumed. See Justus 
v. Principi, 3 Vet. App. 510, 513 (1992).

With these considerations, the Board must review all of the 
evidence which has been submitted by the veteran or otherwise 
been associated with the claims folder since the last final 
decision in November 2001.  

Since the time of the 2001 denial of benefits, VA obtained 
medical evidence from both private and VA sources.  The 
evidence includes communications from John H. Lucas, IV, M.D.  
These communications include one dated in September 2006 in 
which the physician indicated he had been treating the 
veteran since November 1999.  He referred to other medical 
evidence of record and opined that there was clear evidence 
both from previous blood sugars and from a diagnosis by 
another physician in 1998 that the veteran's diabetes 
mellitus predated his diagnosis of peripheral neuropathy.  

Communications from another physician, Michael S. Otruba, 
D.O., include one dated in December 2003 in which he stated 
the veteran had been under his care since March 2000 and it 
was his impression that the veteran's peripheral neuropathy 
was "very likely" a complication of his diabetes.  

Finding this evidence to be wholly credible, as required by 
Justus, the Board finds that this additional evidence is both 
new and material as it was not previously before agency 
decision makers and it speaks to the unestablished fact of 
the etiology of the veteran's peripheral neuropathy of the 
lower extremities.  As such, the previously denied claims are 
reopened and will be addressed on the merits.  

Legal Criteria for Service Connection 

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted during 
active military service, or for aggravation of a preexisting 
injury suffered, or disease contracted, during such service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.

Service connection may also be granted for a disease 
initially diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 
2002); 38 C.F.R. § 3.303(d) (2006); Cosman v. Principi, 
3 Vet. App. 503, 505 (1992).  

Service connection may also be granted for a disability which 
is proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a).  Additional 
disability resulting from the aggravation of a nonservice-
connected disability by a service-connected disorder is also 
compensable under 38 C.F.R. § 3.310(a).  Allen v. Brown, 
7 Vet. App. 439, 448 (1995).  

Service connection is warranted when there is competent 
evidence showing:  (1) The existence of a current disability; 
(2) inservice incurrence or aggravation of a disease or 
injury; and (3) a causal relationship between the current 
disability and the disease or injury incurred or aggravated 
during service.  Shedden v. Principi, 381 F.3d 1163, 1167 
(Fed. Cir. 2004), citing Hansen v. Principi, 16 Vet. 
App. 110, 111 (2002); see also Hickson v. West, 
12 Vet. App. 247, 253 (1999).  

A review of the service medical records is without reference 
to complaints or findings indicative of the presence of 
peripheral neuropathy involving either lower extremity.  The 
veteran had service in Vietnam from July 1967 to July 1968.  

The medical evidence of record before the RO at the time of 
its 2001 decision included an April 1998 statement from 
William R. Cook, M.D.  He stated that he had seen the veteran 
recently after about a three-year absence.  The communication 
was addressed to another physician.  Dr. C. related that the 
veteran told him the physician was continuing to see the 
veteran every three months to follow up on his cirrhosis.  
The veteran had become a noninsulin-dependent diabetic with 
fasting blood sugars of 199 and 185.  He was currently on a 
diet and a regular exercise program and fasting blood sugars 
were currently in the normal range.  

He was accorded a diabetes mellitus examination by VA in 
August 2001.  It was noted his medical records were not 
available for review at that time.  He reported having had a 
diagnosis of diabetes since 1995.  Examination impressions 
included:  Type II diabetes mellitus; peripheral neuropathy; 
and alcohol cirrhosis.  

The veteran was also accorded a peripheral nerves examination 
by VA in October 2001.  The examiner indicated he was asked 
to respond to the question as to whether or not the veteran 
had peripheral neuropathy that was due to alcohol or to 
diabetes mellitus.  The veteran stated he had been diagnosed 
as having diabetes mellitus in 1996 or 1997.  He indicated he 
had never been placed on medication.  He acknowledged having 
used alcohol from the late 1960's through 1995 and stated he 
had been diagnosed with cirrhosis around 1995.  He indicated 
that he had had peripheral neuropathy of both lower 
extremities for about 10 years, but did not bring it to a 
doctor's attention until 2 to 3 years previously.  It was 
noted this was not diagnosed until two years before the 
current examination.  The examiner stated that he reviewed 
some of the medical records that the veteran brought with 
him.  These included an evaluation from Dr. L. dated in 
February 2000 referring to alcohol, diabetic neuropathy, and 
diabetes mellitus.  He also saw a note from the veteran's 
internist, a Dr. C., dated in April 1998, referring to the 
fact that he had become a noninsulin-dependent diabetic with 
fasting blood sugars below "2000 (sic)".  Since the veteran 
began a diet and exercise program his fasting blood sugars, 
however, were apparently running in the normal range.  The 
examiner stated that he saw blood sugar levels in the 190 to 
200 range from 1995 to 1997, and a nonfasting blood sugar of 
155 in December 1998, a nonfasting blood sugar of 161 in June 
1999, a nonfasting blood sugar of 192 in February 2000, a 
nonfasting blood sugar of 194 in July 2001, and a presumably 
fasting blood sugar of 144 in September 2001.  He referred to 
other laboratory test results and stated that "it is at least 
as likely as not that his [the veteran] peripheral neuropathy 
is multifactorial, although I believe that it is much more 
significantly related to his cirrhosis and alcoholic liver 
disease than it is to his diabetes mellitus.  I base this on 
the fact that he has had and continues to have no significant 
symptoms of diabetes mellitus."  The examiner stated that the 
veteran did not require medication and had a normal 
hemoglobin A1c  and added that with some dietary 
restrictions, the veteran was apparently running normal blood 
sugar levels.  As a result, the examiner stated that "I do 
not consider his diabetes mellitus to be particularly 
significant and certainly not to cause the kind of peripheral 
neuropathy that he describes.  It would be unlikely in the 
case of diabetes mellitus as mild as his."  

By rating decision dated in November 2001, service connection 
for diabetes mellitus was granted.  A 10 percent disability 
rating was assigned, effective April 26, 2001, the date of 
receipt of the veteran's claim for disability benefits.  

The gist of the veteran's contentions is that he has 
peripheral neuropathy of the lower extremities that is 
secondary to his service-connected diabetes mellitus.  

The medical evidence of record includes a December 2003 
statement from Michael S. Otruba, D.O., in which he indicated 
the veteran had been under his care since March 2000.  It was 
his impression that the veteran's "peripheral neuropathy is 
very likely a complication of his Type II diabetes."  

The pertinent medical evidence includes the report of a VA 
peripheral nerves examination of the veteran in May 2004.  
The claims folder was reviewed by the examiner.  The 
physician referred to four different opinions expressed by 
three different physicians of record.  One was a 2002 opinion 
from a VA physician that the veteran's peripheral neuropathy 
was secondary to ethanol abuse.  He indicated that opinion 
was shared by another VA physician in October 2001, although 
that physician "admits" that the diabetes might have been 
contributory to the condition.  (The Board notes that the 
report of that examination in October 2001 is referred to 
above in this decision).  The examiner in May 2004 added that 
the opinions of Dr. L. were expressed in a series of clinical 
notes present in the claims folder.  Peripheral neuropathy 
was described as early as November 1999.  He stated that from 
that time to December 2000, there were multiple notations by 
Dr. L. to the effect that he considered the cause of the 
neuropathy to be alcohol abuse.  There was no mention of 
diagnosis or treatment of diabetes mellitus by Dr. L. until 
February 2000, at which time he recorded consideration of 
treatment for diabetes and referred the veteran to another 
physician.  The examiner said that he found records of 
multiple other VA physicians "with the consistent opinion 
that the neuropathy is alcoholic."  He stated that he also 
agreed that a case of diabetes as mild as the veterans 
appeared to be was not likely to result in peripheral 
neuropathy.  He added that "furthermore, Dr. L.'s records 
make it apparent that the neuropathy preexisted treatment or 
diagnosis of the diabetes.  It is therefore my opinion that 
this veteran's peripheral neuropathy is not caused by or a 
result of his diabetes, rather a result of his reported 
ethanol abuse."  

One of the statements from Dr. L. the physician apparently 
referred to once a December 2003 statement in which the Dr. 
L. indicated that he had followed the veteran since 1999 
"with peripheral neuropathy which has been progressive, well-
proven diabetes mellitus, and it is my opinion that the 
diabetes has either been the absolute cause of or a major 
cause of his neuropathy."  

In a May 2005 communication Dr. L. acknowledged there had 
been a question brought up by his initial impression that the 
veteran had an alcohol-induced neuropathy.  He stated that 
after reviewing old records available since 1995, "there have 
been repeated episodes of hyperglycemia and since then the 
patient [the veteran] has been well-proven to have diabetes."  
He stated that "in addition, I was in error on initial 
statements on alcohol intake of this patient."  He noted that 
he was a board-certified neurologist and he referred to 
evidence of the presence of blood sugars in the high 100's to 
low 200's as far back as 1995.  It was Dr. L.'s opinion that 
diabetic neuropathy "while more in common patients with 
poorly controlled or longer diabetes, can develop in patients 
with even milder form of diabetes and this by no means 
excludes the diagnosis."  

The claims folder was referred for review to a VA physician 
knowledgeable in peripheral nerves.  The physician stated 
that he reviewed the entire claims folder, including 
statements from Dr. O., Dr. L., and the report of the 2001 
examination referred to above.  He indicated he had also 
reviewed the clinical record contained in the hospital's 
computer data base, including multiple laboratory tests from 
as early as 2000.  He noted that the diagnoses included 
alcohol cirrhosis, alcoholic neuropathy, and diabetes.  The 
laboratory data included multiple normal or near normal blood 
sugars, with none any higher than 115, prior to 2002.  He 
stated that in 2002, the veteran had a couple of abnormal 
readings, and this led to the diagnosis in that year.  He 
stated that since that year, with diet only, the blood sugars 
had been 120 or below.  He noted that during the entire 
period, the veteran had multiple hemoglobin A1c tests done 
and all were in the normal range.  He stated that prior to 
2002, they were usually 4-point something and after 2002 had 
been in the range of 5 to 5.4, with none being above normal.  
Given the above information, it was his opinion that the 
veteran's diabetes had been and continued to be mild in 
degree and "of a degree insufficient to have a likelihood of 
causing neuropathy."  He stated that in the presence of 
alcohol abuse sufficient to have caused alcoholic cirrhosis 
of the liver, it was his opinion that the veteran's 
neuropathy was "much more likely to be due to his alcohol 
abuse than to his diabetes.  Stated differently, it is my 
opinion that it is less than 50 percent likely that this 
veteran's neuropathy is the result of his diabetes."  

Received in September 2006, subsequent to the video 
conference hearing in July 2006, was a statement dated that 
month from Dr. L.  He indicated that he "once again" wanted 
to make it clear that he had been treating the veteran since 
November 1999 for peripheral neuropathy.  He acknowledged 
continuing questions concerning whether the veteran's 
diabetes could be related to his neuropathy.  "As I stated in 
my May 27, 2005, note he has evidence of hyperglycemia as far 
back as 1995 and was not diagnosed with neuropathy until 
1999."  He added that he was just made aware of the April 
1998 communication from Dr. C., the veteran's internal 
medicine physician, who diagnosed him as being a noninsulin-
dependent diabetic.  He indicated this was made at a time a 
year and a half prior to his making the diagnosis of 
peripheral neuropathy in November 1999.  Dr. L. referred to 
notes from the Director of the VARO in Columbia, South 
Carolina, to a South Carolina Congressman in April 2006 and 
indicated the communication was incorrect "in stating that in 
reviewing my records his [the veteran] neuropathy preexisted 
his diagnosis of diabetes."  Dr. L. opined that there was 
"clear evidence, both from previous blood sugars and actual 
formal diagnosis from Mr. in 1998 that diabetes did predate 
his diagnosis of peripheral neuropathy."  

Analysis

There is no dispute that the veteran currently has peripheral 
neuropathy of each lower extremity.  However, there are 
conflicting opinions as to the likely etiology of the 
peripheral neuropathy.  Dr. L and Dr. O, physicians who have 
been treating the veteran for several years, have essentially 
linked the peripheral neuropathy to the veteran's diabetes 
mellitus, a service-connected disorder that they believe 
predated the veteran's peripheral neuropathy.  The VA 
physicians who reviewed the claims folder have essentially 
opined otherwise, indicating that the peripheral neuropathy 
is more likely to be due to the veteran's alcohol abuse than 
to his diabetes mellitus.  Indeed, a VA physician who was 
asked to review the claims folder in June 2005 opined that it 
was "less than 50 percent likely" that the veteran's 
neuropathy was a result of his service-connected diabetes.  
The two VA physicians who opined  there is no causal 
connection between the veteran's peripheral neuropathy and 
his diabetes mellitus indicated they had access to the claims 
folder and made reference to laboratory results and other 
findings in their conclusion.  

However, on the other hand the private physicians who have 
essentially opined that there is a causal connection between 
the diabetes mellitus and the peripheral neuropathy have each 
indicated they have been seeing the veteran on periodic 
occasions over the past several years.  Of particular 
interest are the statements from Dr. L., with the most recent 
one coming after reviews of the file by the VA physicians in 
2004 and 2005.  He reiterated his belief that the veteran's 
neuropathy of the lower extremities is related to the 
diabetes mellitus.
 
The Board sees no basis for favoring the unfavorable opinions 
over the favorable ones.  The VA doctors reviewed the entire 
medical record, but the private doctors have been the 
veteran's principal treating physicians for several years and 
have not wavered in their opinions as to the etiology of the 
neuropathy.  The various opinions place the evidence at least 
in equipoise.  Since the evidence is in equipoise on this 
question, as required by law, reasonable doubt is resolved in 
the veteran's favor, and the Board concludes there reasonably 
is a causal connection between current peripheral neuropathy 
involving each lower extremity and the veteran's service-
connected diabetes mellitus.  

Since all elements needed for service connection are 
therefore satisfied, reasonable doubt is resolved in the 
veteran's favor and the claim is allowed with regard to each 
issue.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).  


ORDER

Service connection for peripheral neuropathy of the right 
lower extremity secondary to service-connected diabetes 
mellitus is granted.

Service connection for peripheral neuropathy of the left 
lower extremity secondary to service-connected diabetes 
mellitus is granted.  



	                        
____________________________________________
	DAVID WIGHT
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


